ACCEPTED
                                                                                   04-14-00153-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                             12/26/2014 9:30:36 AM
                                                                                     KEITH HOTTLE
                                                                                            CLERK

                         No. 04-14-00153-CV

                In the Court of Appeals             FILED IN -
                                          4th COURT OF--APPEALS
           For the Fourth Judicial DistrictSAN ANTONIO,              - ----
                                                               --- -     TEXAS
                   San Antonio, Texas                 - - ---- LE ------
                                          12/26/2014
                                                  - ID9:30:36
                                                    -                  - AM
                                                                        -
                                              ---- VO ------
HAROLD GASKILL, III, M.D. AND HAROLD GASKILL, KEITH    M.D.--E.
                                                              - - HOTTLE P.A
                                                   - ----Clerk
                       Appellants,               -


                                     V.
                                                 RECEIVED IN
  VHS SAN ANTONIO PARTNERS, LLC D/B/A BAPTIST      HEALTH
                                           4th COURT  OF APPEALS
   SYSTEMS AND D/B/A NORTH CENTRAL BAPTIST SAN
                                             HOSPITAL,
                                                 ANTONIO, TEXAS
      BAPTIST HEALTH SYSTEM, NORTH CENTRAL 12/29/2014
                                            BAPTIST   8:48:00 AM
                                               KEITH E.
HOSPITAL, GRAHAM REEVE, DAVID SIEGEL, WILLIAM WAECHTER  HOTTLE
                                                    Clerk
                    AND JAYDEEP SHAH
                        Appellees


 On Appeal from the 285TH District Court, Bexar County,
       Texas, Trial Court Cause No. 2013-CI-14959



APPELLANTS’ RESPONSE TO APPELLEES’ MOTION FOR EXTENSION OF
          TIME TO FILE MOTION FOR RECONSIDERATION


       COMES NOW, Harold Gaskill, II. M.D. and Harold Gaskill,

M.D.    P.A.   (Gaskill),    Appellant      in   the   above   styled       and

numbered appeal and files this, its Response to Appellees’

Motion    for    Extension      of       Time    to    File    Motion       for

Reconsideration pursuant to Tex. R. App. P. 49 and would

show as follows:

1.     Appellees seek an extension of time to file a motion

for reconsideration that itself seems only for delay.                       The


                                     1
Appellees are represented by a large firm with offices all

over the state and worldwide for that matter. They have had

no less than four attorneys on this case and at least two

that signed off on the pleadings.                 Last year when it sought

to      expedite          the     hearing         at      the         trial,          the

Appellees/Defendants assembled voluminous pleadings, tried

to    set    hearings     and    performed       an    entire        array    of     work

between      December      31,    2013     and    January       2,     2014.         The

holidays      and    other       alleged      matters         did     not     pose     an

impediment then and they should not now.

2.    This case has been thoroughly briefed and argued.                              That

alone       begs    the    question      as      to     what        remains    to      be

“reconsidered.”           Appellee had two weeks when this Court

ruled and apparently made no effort to prepare its motion

for     reconsideration.           Appellants          would    point        out     that

literally everything the Appellees/Defendants have done was

designed to delay.              They filed their underlying Motion to

Dismiss      as    late    as    possible.            After    Appellants          filed

discovery the Appellees waiting until almost the day it was

due to file a motion to stay. The dilatory nature of their

actions with regard to their own motion to dismiss are now

a matter of record. Appellees have already had an extension




                                         2
in this case when they sought and received an extension in

June for a month to file their brief.

3.    This case has been completely and thoroughly presented

at   this   level    of    appeal.    It    was    the   subject     of    oral

argument    and   the     Court’s    decision     reflected    a    unanimous

opinion. Under Tex. R. App. P. 49.7 this court can deny the

right to even file a motion for rehearing, or at a minimum

shortened the time for doing so.                  There is no reasonable

basis to extend the time to file a motion for rehearing

under the circumstances of this case.

     WHEREFORE      PREMISES   CONISDERED,        Appellants       prays   that

this Court deny the Appellees’ Motion for Extension of Time

to file Motion for Reconsideration.



                                           Respectfully Submitted,

                                           /S/ Mark A. Weitz________
                                           Mark A. Weitz
                                           SB# 21116500
                                           Weitz Morgan PLLC
                                           100 Congress Avenue
                                           Suite 2000
                                           Austin, Texas 78701
                                           512-394-8950
                                           512-852-4446 (facsimile)
                                           ATTORNEY FOR APPELLANTS




                                      3
                CERTIFICATE OF SERVICE

     The undersigned does hereby certify that on the
26th day of December 2014, I served a true and correct
copy    of  the  foregoing   Appellant’s  Response   to
Appellee’s Motion for Leave on all counsel of record by
electronic service.

                               /S/ Mark A. Weitz________
                               Mark A. Weitz




                           4